—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bárbaro, J.), rendered December 4, 1997, convicting him of robbery in the second degree and burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied his right to a speedy trial under CPL 30.30 (1) (a). That statute provides that the People must be ready for a felony trial within six months of the commencement of the criminal action, which occurred here upon the filing of the felony complaint on October 4, 1996. The People had to be ready for trial by April 4, 1997, which was six months, or 182 days, later. Since less than 182 days were chargeable to the People, the Supreme Court properly denied the defendant’s motion (see, People v Goss, 87 NY2d 792; People v Almonte, 267 AD2d 466; People v David, 253 AD2d 642; People v Lourens, 208 AD2d 768). O’Brien, J. P., 5. Miller, Friedmann and Townes, JJ., concur.